DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8, 59-61, 70-73, 77, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu (US 2018/0187100 A1) in view of Middleton (US 2,937,135) 
Koseoglu’00 discloses a hydrocracking process wherein a hydrocarbon feedstock (VGO) is charged into a first hydrocracking zone comprising one or more hydrocrackers to produce an effluent having converted, partially converted, and unconverted hydrocarbons and reduced content of organosulfur and organonitrogen compounds. HPNAs are formed during hydrocracking. The effluent is then passed into a fractionation zone to produce two or more product streams and a bottom stream. The bottom stream is then passed into a HPNA solvent extracting zone to produce a high concentrate HPNA stream and a stream with reduced in HPNA. Optionally, A portion of the reduced HPNA stream is then recycled to the first hydrocracking zone. A whole or a portion of the reduced HPNA stream is passed into a second o C. The HPNA has more DBE values of 19 or above and having 7 or more rings. See Figures 1-3, 5, 6, paragraphs [0003]-[0005], [0009], [0010], [0020], [0037], [0056], [0058], [0052]-[00102]; tables 2-4.
Koseoglu does not teach the use of a non-polar solvent. 
It is understood that one of skill in the to use an effective amount of solvent in the processes to promote separation 
Middleton discloses a process for removing PNA by utilizing an aliphatic solvent such as pentanes at an effective pressure to form two phases. It is understood a PNA has multiple aromatic rings. The oil-to-solvent ration is 1:1.5-3:4-5. See col. 5, lines 7-40; col. 6, lines 1-3. The figure. Claims 1-6. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Koseoglu’00 by utilizing a solvent as suggested by Middleton because such solvent is effective to remove PNA from a hydrocarbon mixture.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Koseoglu/Middleton by utilizing solvent derived from the hydrocracked product fractions because the product comprises such solvent and it is economic to solvent within the production site.  
s 9, 62, 74, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claims 5-8, 59-61, 70-73, 77, and 78 above, and further in view of Koseoglu (US 2012/0187027 A1) (Koseoglu’27 hereafter). 
The process of Koseoglu/Middleton is as discussed above. 
Koseoglu does not teach that at least a major portion of the solvent is obtained from the hydrocracked product fractions. 
	Koseoglu’27 teach a hydrocracking process wherein solvent is obtained from the hydrocracking product fractions. A second feed (164) is also contacted with the solvent. See [0031], [0034], [0036], [0059]; figure 1. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Koseoglu/Middleton by utilizing the solvent from the product as suggested by Koseoglu’27 to save the cost of buying solvent. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Koseoglu by utilizing a second stream as suggested by Koseoglu’27 to remove HPNAs from the stream. 

Allowable Subject Matter
Claims 10 and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Declaration filed on 5/6/2021. 
	The argument that Middleton is not concerned with hydrocracking, but concerned with treatment of syntower bottoms; therefore, one of skill in the art would not interchange the terminology “catalytic cracking” as used in Middleton with “hydrocracking” is not persuasive because the examiner relied upon Middleton to teach that it is known to use a non-polar solvent to extract PNAs from a hydrocarbon mixture. 
	The argument that the present invention is relate to a treatment of a hydrocracking effluent containing HPNA and Middleton does not is not persuasive because Koseoglu teaches a effluent containing HPNA as claimed and the examiner relied upon Middleton to teach that it is known to use a non-polar solvent to extract PNAs from a hydrocarbon mixture. 

Response to Arguments
	Please see the response under Declaration above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/Primary Examiner, Art Unit 1771